—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Finnegan, J.), rendered February 25, 1994, convicting him of robbery in the second degree, robbery in the third degree, grand larceny in the fourth degree, criminal possession of stolen property in the fourth degree, and unauthorized use of a vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Because the People failed to provide timely notice pursuant to CPL 710.30 of a statement made by the defendant while he was in custody, the court erred in permitting the People to use that statement as direct evidence at trial (see, People v Chase, 85 NY2d 493). However, in view of the overwhelming evidence of the defendant’s guilt, this error was harmless (see, People v Crimmins, 36 NY2d 230; People v Bradshaui, 223 AD2d 651).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
*556The defendant’s remaining contentions are without merit. Ritter, J. P., Thompson, Pizzuto and Hart, JJ., concur.